 1                                  THE HONORABLE JUDGE MARSHA J. PECHMAN

 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
11                                   AT SEATTLE

12
     THE TULALIP TRIBES, et al.,      )   Case No. 2:17-cv-652 MJP
13                                    )
                    Plaintiffs,       )
14                                    )   STIPULATION ON ATTORNEYS’ FEES
            v.                        )   AND COSTS AND PROPOSED ORDER
15                                    )
     KEVIN K. McALEENAN, et al.,      )
16                                    )   NOTE ON MOTION CALENDAR:
                    Defendants.       )   October 30, 2019
17                                    )
                                      )
18
19
20
21
22
23
24
25
26
27
28
 1          This Stipulated Agreement (hereinafter, “Stipulation”) is made between Plaintiffs the
 2   Tulalip Tribes and Suquamish Tribe, and Defendants, U.S. Coast Guard, et al., (referred to
 3
     collectively as the “Parties”).
 4
            WHEREAS, Plaintiffs’ Complaint asserts that the U.S. Coast Guard failed to complete
 5
     consultation pursuant to Endangered Species Act (“ESA”) Section 7(a)(2), 16 U.S.C. § 1536(a)(2),
 6
 7   regarding its approval and implementation of its traffic separation scheme (“TSS”) rule for the

 8   Strait of Juan de Fuca and its approaches; Puget Sound and its approaches; and Haro Strait,
 9   Boundary Pass, and the Strait of Georgia, promulgated on April 26, 2011 and codified at 33 C.F.R.
10
     §§ 167.1300 through 167.1332. ECF 1.
11
            WHEREAS, the Coast Guard has completed the ESA consultation process described in the
12
13   Parties’ stipulated motion for stay of litigation (ECF 40) and the District Court has granted the

14   Parties’ stipulated dismissal of this action without prejudice on July 9, 2019. ECF 45.

15          WHEREAS, the Parties, without any admission or final adjudication of the issues of fact
16
     or law with respect to Plaintiffs’ claim for attorneys’ fees, costs, and expenses, have reached a
17
     settlement that they consider to be a lawful resolution of this claim;
18
            WHEREAS, the Parties agree that settlement of Plaintiffs’ claim to an award of attorneys’
19
20   fees, costs, and other expenses in this manner is in the interest of the parties and is an appropriate

21   way to resolve the claim; and
22          WHEREAS, the Parties enter this Stipulation without any admission of fact or law.
23
            NOW, THEREFORE, the Parties STIPULATE and move the Court to ORDER AS
24
     FOLLOWS:
25
            1.      Defendants agree to settle Plaintiffs’ entire claim for an award of costs, attorneys’
26
27   fees, and any other expenses in the above-captioned litigation for a total of $70,000.00 in full and

28   complete satisfaction of any and all claims, demands, rights, and causes of action pursuant to the
     STIPULATION AND PROPOSED ORDER                         -1
     Case No. 2:17-cv-652 MJP
 1   Endangered Species Act, 16 U.S.C. § 1540(g) and/or any other statutory or common law theory,
 2   for all attorneys’ fees, costs, and expenses incurred by Plaintiffs in this litigation through and
 3
     including the date of this Stipulation. Defendants agree to pay the entire amount to the IOLTA
 4
     account of Earthjustice, for appropriate distribution on behalf of Plaintiffs in this action. Plaintiffs
 5
     agree to furnish counsel for Defendants with the information necessary to effectuate this payment.
 6
 7   Within twenty (20) business days after entry of this Stipulation or Plaintiffs’ provision of the

 8   necessary information, whichever is later, Defendants shall submit all paperwork necessary for the
 9   processing of the $70,000 payment. Plaintiffs shall provide confirmation of the receipt of the
10
     payment to undersigned counsel for Defendants within twenty one (21) days of receipt of the
11
     payment.
12
13          2.      Plaintiffs agree to accept payment of $70,000.00 in full satisfaction of any and all

14   claims for attorneys’ fees and costs of litigation to which Plaintiffs may be entitled with respect to

15   the above-captioned litigation, through and including the date of this Stipulation. Plaintiffs agree
16
     that receipt of this payment from Defendants shall operate as a release of Plaintiffs’ claims for
17
     attorneys’ fees and costs in this matter, through and including the effective date of this Stipulation.
18
            3.      The Parties agree that this Stipulation was negotiated in good faith and it constitutes
19
20   a settlement of claims that were vigorously contested, denied, and disputed by the parties.

21          4.      The undersigned representatives of each party certify that they are fully authorized
22   by the party or parties they represent to execute this Stipulation.
23
            5.      By entering into this Stipulation, Defendants do not waive any right to contest fees
24
     claimed by Plaintiffs, or their counsel, including the hourly rate, in any future litigation. Further,
25
     this Stipulation as to attorneys’ fees and costs has no precedential value and shall not be used as
26
27   evidence by any party in any other attorneys’ fees litigation.

28          6.      Nothing in this Stipulation shall be interpreted as, or shall constitute, a commitment
     STIPULATION AND PROPOSED ORDER                          -2
     Case No. 2:17-cv-652 MJP
 1   or requirement that Defendants are obligated to pay any funds exceeding those available, or take
 2   any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other
 3
     appropriations law.
 4
            7.      Plaintiffs acknowledge that under 31 U.S.C. §§ 3711, 3716, 26 U.S.C. § 6402(d),
 5
     31 C.F.R. §§ 285.5, 901.3, and other authorities, the United States intends to offset against the
 6
 7   attorneys’ fee award Plaintiffs’ delinquent debts to the United States, if any. See Astrue v. Ratliff,

 8   560 U.S. 586 (2010).
 9          8.      Accordingly, the Parties jointly and respectfully request the Court’s approval of
10
     this Stipulation and the Order below.
11
            IT IS SO STIPULATED.
12
13          Respectfully submitted October 30, 2019.

14            Presented by:

15                              /s/ Stephen D. Mashuda (by permission)
                                STEPHEN D. MASHUDA (WSB #36968)
16
                                KRISTEN L. BOYLES (WSB #23806)
17                              Earthjustice
                                705 Second Avenue, Suite 203
18                              Seattle, WA 98104
                                (206) 343-7340 | Phone
19                              (206) 343-1526 | Fax
20                              smashuda@earthjustice.org
                                kboyles@earthjustice.org
21
                                BRETTNY HARDY (Pro Hac Vice)
22                              Earthjustice
23                              50 California Street, Suite 500
                                San Francisco, CA 94111
24                              (415) 217-2142 | Phone
                                bhardy@earthjustice.org
25
                                Attorneys for Plaintiffs, The Tulalip Tribes and The Suquamish Tribe
26
27
                              JEAN E. WILLIAMS, Deputy Assistant Attorney General
28                            SETH M. BARSKY, Section Chief
     STIPULATION AND PROPOSED ORDER                         -3
     Case No. 2:17-cv-652 MJP
 1
                            /s/ John H. Martin
 2                          JOHN H. MARTIN, Trial Attorney
 3                          United States Department of Justice
                            Environment & Natural Resources Division
 4                          Wildlife & Marine Resources Section
                            999 18th St., South Terrace, Ste. 370
 5                          Denver, CO 80202
                            Ph: 303-844-1383/ Fax: 303-844-1350
 6
                            john.h.martin@usdoj.gov
 7
                            BRIAN T. MORAN
 8                          United States Attorney
                            BRIAN C. KIPNIS
 9                          Assistant United States Attorney
10                          5220 United States Courthouse
                            700 Stewart Street
11                          Seattle, WA 98101-1671
                            Telephone: (206) 553-7970
12                          Fax: (206) 553-4073
13                          brian.kipnis@usdoj.gov

14                          Attorneys for Defendants

15
16
                                                 ORDER
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
18
19   Dated this _31st_ day of _October, 2019.
20



                                          A
21
22
23                                        Marsha J. Pechman
                                          United States Senior District Judge
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                      -4
     Case No. 2:17-cv-652 MJP
 1
                                    CERTIFICATE OF SERVICE
 2
 3          I hereby certify that on October 30, 2019, I filed a true and correct copy of the foregoing

 4   document with the Court’s CM/ECF system, which will generate a Notice of Filing to the attorneys
 5
     of record.
 6
 7
                                                         /s/ John H. Martin
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND PROPOSED ORDER                       -5
     Case No. 2:17-cv-652 MJP
